DETAILED ACTION
Claims 1-25 are pending in this application.
Claims 21-25 are allowed.
Claims 1, 3, 5-6, 8, 10, 12, 15, 17 and 19 are rejected.
Claims 2, 4, 7, 9, 11, 13-14, 16, 18 and 20 are objected to.

Allowable Subject Matter
Claims 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 21 recites the limitation “A method for maintaining statistics for data elements in a cache, […] 
maintaining, within the lower performance portion, a ghost cache containing statistics for the following: data elements that are currently contained in the heterogeneous cache, and data elements that have been demoted from the heterogeneous cache within a specified time interval; 
calculating a size of the ghost cache based on an amount of frequently accessed data in backend storage volumes behind the heterogeneous cache, wherein calculating the size of the ghost cache comprises multiplying an amount of storage space required to store statistics for each data element, by a number of data elements that are frequently accessed”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0063, 0097 and FIG. 16].  Said limitations, in combination with the other recited limitations of claim 21, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Ono et al. (U.S. PGPub No. 2017/0177239) which teaches calculating the size of a FAT cache based on a number of frequently accessed pages and the size of each FAT page, but does not teach the FAT pages storing statistics on data elements in the cache and recently evicted from the cache. 
Jannyavula Venkata et al. (U.S. Patent No. 9842060) which teaches maintaining statistics on the total number of program and erase operations of a cache and the total number of program/erase operations allowed during garbage collection in a time period but does not teach calculating the size of a ghost cache by multiplying the space required to store the statistics by a number of frequently accessed data elements.
Zayas et al. (U.S. PGPub No. 2013/0242425) which teaches ghost recency list containing metadata entries for cache entries recently evicted from a portion of the cache, but does not teach metadata entries for cache entries evicted from the cache within a specified time interval. 
Claims 22-24 depend from claim 21, and are considered allowable for at least the same reasons as claim 21. Claim 25 contains similar limitations to claim 21, and is considered allowable for at least the same reasons as claim 21.

Claims 2, 4, 7, 9, 11, 13-14, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites the limitation “wherein the frequently accessed data is data having an access hit rate above a certain threshold over a selected period of time”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0009 and 0113].  Said limitations, in combination with the other recited limitations of claim 2, are not taught or suggested by the prior art of record.
The closest prior art of record is Ono et al. (U.S. PGPub No. 2017/0177239) which teaches calculating the size of a FAT cache based on a number of pages with the most writes in a first period but does not teach sizing the FAT cache based on an amount of pages with an access hit rate above a threshold over a period of time.
Claim 9 contains similar limitations to claim 2, and is considered allowable for at least the same reasons as claim 2. Claim 16 contains similar limitations to claim 2, and is considered allowable for at least the same reasons as claim 2.
Claim 4 recites the limitation “calculating the size of the ghost cache comprises taking into account a storage capacity of the backend storage volumes”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0097 and FIG. 16].  Said limitations, in combination with the other recited limitations of claim 2, are not taught or suggested by the prior art of record.
The closest prior art of record is Ono et al. (U.S. PGPub No. 2017/0177239) which teaches calculating the size of a FAT cache based on a number of pages in flash memory with the most writes in a first period but does not teach sizing the FAT cache based on a capacity of the flash memory. 
Claim 11 contains similar limitations to claim 4, and is considered allowable for at least the same reasons as claim 4. Claim 18 contains similar limitations to claim 4, and is considered allowable for at least the same reasons as claim 4.
Claim 7 recites the limitation “wherein calculating the size of the ghost cache comprises multiplying the amount of storage space by a number of data elements that are frequently accessed”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0063, 0097 and FIG. 16].  Said limitations, in combination with the other recited limitations of claim 7, are not taught or suggested by the prior art of record.
The closest prior art includes:
Ono et al. (U.S. PGPub No. 2017/0177239) which teaches calculating the size of a FAT cache based on a number of frequently accessed pages and the size of each FAT page, but does not teach the FAT pages storing statistics on data elements in the cache and recently evicted from the cache. 
Jannyavula Venkata et al. (U.S. Patent No. 9842060) which teaches maintaining statistics on the total number of program and erase operations of a cache and the total number of program/erase operations allowed during garbage collection in a time period but does not teach calculating the size of a ghost cache by multiplying the space required to store the statistics by a number of frequently accessed data elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10, 12, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (U.S. PGPub No. 2017/0177239) in view of Atkisson et al. (U.S. PGPub No. 2012/0221774)

Claim 1
Ono (2017/0177239) teaches:
A method for maintaining statistics for data elements in a cache, the method comprising: maintaining a heterogeneous cache comprising a higher performance portion and a lower performance portion; P. 0051 and FIG. 1 cache memory 140 includes a FAT cache region 141 that stores all or part of the FAT (file allocation table) and a UD (user) cache region 142; P. 0047 UD is required to be read and written at higher speeds and in bigger sizes than the FAT (i.e. UD cache region 142 requires a higher performance than FAT cache region 141)
maintaining, within the lower performance portion, a ghost cache […] P. 0046 the FAT is control information for a file, managed in page units
calculating a size of the ghost cache based on an amount of frequently accessed data in backend storage volumes behind the heterogeneous cache; P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes, and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total value is 90% or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141 (ghost cache); P. 0063 and FIG. 1 the FAT region 151 within flash memory 150 (backend storage) is within the logical sector address range (0x00000000 to 0x00003FFF); P. 0057 flash memory 150 includes a plurality of memory chips (backend storage volumes)
[…] altering the size of the ghost cache as the amount of frequently accessed data changes. P. 0124 the size of the FAT cache region allocated in the cache memory 140 is adaptively changed in accordance with the number of planes of FAT pages having a high data update frequency
Ono does not explicitly teach the ghost cache containing access counts for data elements currently in the cache and statistics for data elements demoted from the cache within a specified time interval.
Atkisson (2012/0221774) teaches:
[…] a ghost cache containing access counts for the following: data elements that are currently contained in the heterogeneous cache, and P. 0252 and FIG. 7 membership metadata module 718 stores frequency counts as membership metadata in a mapping structure of the direct mapping module 716; P. 0251 storage request module 602 counts storage requests to determine a frequency count, an amount of accesses for a storage division of the cache 102
data elements that have been demoted from the heterogeneous cache within a specified time interval; […] P. 0337 embodiments where the direct mapping module 716 stores metadata in a mapping structure are described with regard to FIGS. 11A; P. 0396 and FIGS. 11A map 1100 includes additional membership data for evicted data, such as a frequency count (access count) for the evicted data; P. 0392 membership metadata module 718 stores a timestamp for each block of evicted data, and compares the timestamp to a current time to determine how long ago eviction module 732 evicted the data; P 0393 membership metadata module 718 periodically ages out entries from mapping structure 1100 that are associated with evicted data (i.e. demoted from cache within a time interval) 
[…] wherein calculating the size of the ghost cache comprises determining an amount of storage space required to store statistics for each data element; and P. 0338 the size of the mapping structure is monitored; P. 0335 controller 104 adds entries to mapping structure as data is stored on cache 102; P. 0144-145 a packet to be stored in the data structure (e.g. map structure) contains a metadata segment, and a header which identifies the number of bytes in the packet (i.e. the number of bytes for the metadata segment) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Ono with the ghost cache containing access counts for data elements currently in the cache and statistics for data elements demoted from the cache within a specified time interval taught by Atkisson.
The motivation being to use a frequency count for evicted data to determine whether to readmit the evicted data into the cache 102 (See Atkisson P. 0253)
The systems of Ono and Atkisson are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Ono with Atkisson to obtain the invention as recited in claims 1, 3 and 5.
	
Claim 3
Ono (2017/0177239) teaches:
The method of claim 1, wherein the frequently accessed data is data having a number of accesses above a certain threshold over a selected period of time. P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes during the first write processing (period of time), and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total value is 90 or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0078 the first writing processing occurs until a predetermined number of write commands are issued by access device 200

Claim 5
Ono (2017/0177239) teaches:
The method of claim 1, wherein calculating the size of the ghost cache comprises incorporating a safety factor into the size of the ghost cache. P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes during the first write processing (period of time), and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total is 90% (safety factor) or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0078 the first writing processing occurs until a predetermined number of write commands are issued by access device 200. The examiner notes “safety factor” is not explicitly defined in the specification, and is being interpreted to mean any factor/ratio involved with the calculation of the size of the ghost cache

Claim 6
Atkisson (2012/0221774) teaches:
The method of claim 1, wherein the specified time interval is a specified amount of time after a data element has been demoted from the heterogeneous cache during which at least one access count for the data element is maintained and updated in the ghost cache P. 0392 membership metadata module 718 stores a timestamp for each block of evicted data, and compares the timestamp to a current time to determine how long ago eviction module 732 evicted the data; P 0393 membership metadata module 718 periodically ages out entries from mapping structure 1100 that are associated with evicted data (i.e. demoted from cache within a time interval)

Claim 8
Ono (2017/0177239) teaches:
[…] maintain a heterogeneous cache comprising a higher performance portion and a lower performance portion; P. 0051 and FIG. 1 cache memory 140 includes a FAT cache region 141 that stores all or part of the FAT (file allocation table) and a UD (user) cache region 142; P. 0047 UD is required to be read and written at higher speeds and in bigger sizes than the FAT (i.e. UD cache region 142 requires a higher performance than FAT cache region 141)
maintain, within the lower performance portion, a ghost cache […] P. 0046 the FAT is control information for a file, managed in page units
calculate a size of the ghost cache based on an amount of frequently accessed data in backend storage volumes behind the heterogeneous cache; and P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes, and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total value is 90 or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0063 and FIG. 1 the FAT region 151 within flash memory 150 (backend storage) is within the logical sector address range (0x00000000 to 0x00003FFF); P. 0057 flash memory 150 includes a plurality of memory chips (backend storage volumes)
alter the size of the ghost cache as the amount of frequently accessed data changes. P. 0124 the size of the FAT cache region allocated in the cache memory 140 is adaptively changed in accordance with the number of planes of FAT pages having a high data update frequency
Ono does not explicitly teach the ghost cache containing statistics for data elements currently in the cache and statistics for data elements demoted from the cache within a specified time interval.
Atkisson (2012/0221774) teaches:
A computer program product for maintaining statistics for data elements in a cache, the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein, the computer- usable program code configured to perform the following when executed by at least one processor: P. 0048 aspects of the present invention may be embodied as a computer program product; P. 0050 Modules may also be implemented in software for execution by various types of processors
 […] a ghost cache containing access counts for the following: data elements that are currently contained in the heterogeneous cache, and P. 0252 and FIG. 7 membership metadata module 718 stores frequency counts as membership metadata in a mapping structure of the direct mapping module 716; P. 0251 storage request module 602 counts storage requests to determine a frequency count, an amount of accesses for a storage division of the cache 102
data elements that have been demoted from the heterogeneous cache within a specified time interval; P. 0337 embodiments where the direct mapping module 716 stores metadata in a mapping structure are described with regard to FIGS. 11A; P. 0396 and FIGS. 11A map 1100 includes additional membership data for evicted data, such as a frequency count (access count) for the evicted data; P. 0392 membership metadata module 718 stores a timestamp for each block of evicted data, and compares the timestamp to a current time to determine how long ago eviction module 732 evicted the data; P 0393 membership metadata module 718 periodically ages out entries from mapping structure 1100 that are associated with evicted data (i.e. demoted from cache within a time interval) 
[…] wherein calculating the size of the ghost cache comprises determining an amount of storage space required to store statistics for each data element; and P. 0338 the size of the mapping structure is monitored; P. 0335 controller 104 adds entries to mapping structure as data is stored on cache 102; P. 0144-145 a packet to be stored in the data structure (e.g. map structure) contains a metadata segment, and a header which identifies the number of bytes in the packet (i.e. the number of bytes for the metadata segment)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Ono with the ghost cache containing access counts for data elements currently in the cache and statistics for data elements demoted from the cache within a specified time interval taught by Atkisson.
The motivation being to use a frequency count for evicted data to determine whether to readmit the evicted data into the cache 102 (See Atkisson P. 0253)
The systems of Ono and Atkisson are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Ono with Atkisson to obtain the invention as recited in claims 8, 10 and 12.

Claim 10
Ono (2017/0177239) teaches:
The computer program product of claim 8, wherein the frequently accessed data is data having a number of accesses above a certain threshold over a selected period of time. P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes during the first write processing (period of time), and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total value is 90 or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0078 the first writing processing occurs until a predetermined number of write commands are issued by access device 200

Claim 12
Ono (2017/0177239) teaches:
The computer program product of claim 8, wherein calculating the size of the ghost cache comprises incorporating a safety factor into the size of the ghost cache. P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes during the first write processing (period of time), and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total is 90% (safety factor) or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0078 the first writing processing occurs until a predetermined number of write commands are issued by access device 200. The examiner notes “safety factor” is not explicitly defined in the specification, and is being interpreted to mean any factor/ratio involved with the calculation of the size of the ghost cache

Claim 13
Atkisson (2012/0221774) teaches:
The computer program product of claim 8, wherein the specified time interval is a specified amount of time after a data element has been demoted from the heterogeneous cache during which at least one access count for the data element is maintained and updated in the ghost cache P. 0392 membership metadata module 718 stores a timestamp for each block of evicted data, and compares the timestamp to a current time to determine how long ago eviction module 732 evicted the data; P 0393 membership metadata module 718 periodically ages out entries from mapping structure 1100 that are associated with evicted data (i.e. demoted from cache within a time interval)

Claim 15
Ono (2017/0177239) teaches:
[…] maintain a heterogeneous cache comprising a higher performance portion and a lower performance portion; P. 0051 and FIG. 1 cache memory 140 includes a FAT cache region 141 that stores all or part of the FAT (file allocation table) and a UD (user) cache region 142; P. 0047 UD is required to be read and written at higher speeds and in bigger sizes than the FAT (i.e. UD cache region 142 requires a higher performance than FAT cache region 141)
 maintain, within the lower performance portion, a ghost cache […] P. 0046 the FAT is control information for a file, managed in page units
calculate a size of the ghost cache based on an amount of frequently accessed data in backend storage volumes behind the heterogeneous cache; and P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes, and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total value is 90 or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0063 and FIG. 1 the FAT region 151 within flash memory 150 (backend storage) is within the logical sector address range (0x00000000 to 0x00003FFF); P. 0057 flash memory 150 includes a plurality of memory chips (backend storage volumes)
 alter the size of the ghost cache as the amount of frequently accessed data changes. P. 0124 the size of the FAT cache region allocated in the cache memory 140 is adaptively changed in accordance with the number of planes of FAT pages having a high data update frequency
Ono does not explicitly teach the ghost cache containing statistics for data elements currently in the cache and statistics for data elements demoted from the cache within a specified time interval.
Atkisson (2012/0221774) teaches:
A system for maintaining statistics for data elements in a cache, the system comprising: at least one processor; and at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: P. 0048 aspects of the present invention may be embodied as a computer program product; P. 0050 Modules may also be implemented in software for execution by various types of processors
 […] a ghost cache containing access counts for the following: data elements that are currently contained in the heterogeneous cache, and P. 0252 and FIG. 7 membership metadata module 718 stores frequency counts as membership metadata in a mapping structure of the direct mapping module 716; P. 0251 storage request module 602 counts storage requests to determine a frequency count, an amount of accesses for a storage division of the cache 102
data elements that have been demoted from the heterogeneous cache within a specified time interval, wherein the specified time interval is a specified amount of time after a data element has been demoted from the heterogeneous cache during which at least one access count for the data element is maintained and updated in the ghost cache; […] P. 0337 embodiments where the direct mapping module 716 stores metadata in a mapping structure are described with regard to FIGS. 11A; P. 0396 and FIGS. 11A map 1100 includes additional membership data for evicted data, such as a frequency count (access count) for the evicted data; P. 0392 membership metadata module 718 stores a timestamp for each block of evicted data, and compares the timestamp to a current time to determine how long ago eviction module 732 evicted the data; P 0393 membership metadata module 718 periodically ages out entries from mapping structure 1100 that are associated with evicted data (i.e. demoted from cache within a time interval) 
[…] wherein calculating the size of the ghost cache comprises determining an amount of storage space required to store statistics for each data element; and P. 0338 the size of the mapping structure is monitored; P. 0335 controller 104 adds entries to mapping structure as data is stored on cache 102; P. 0144-145 a packet to be stored in the data structure (e.g. map structure) contains a metadata segment, and a header which identifies the number of bytes in the packet (i.e. the number of bytes for the metadata segment)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Ono with the ghost cache containing access counts for data elements currently in the cache and statistics for data elements demoted from the cache within a specified time interval taught by Atkisson.
The motivation being to use a frequency count for evicted data to determine whether to readmit the evicted data into the cache 102 (See Atkisson P. 0253)
The systems of Ono and Atkisson are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Ono with Atkisson to obtain the invention as recited in claims 15, 17 and 19

Claim 17
Ono (2017/0177239) teaches:
The system of claim 15, wherein the frequently accessed data is data having a number of accesses above a certain threshold over a selected period of time. P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes during the first write processing (period of time), and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total value is 90 or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0078 the first writing processing occurs until a predetermined number of write commands are issued by access device 200

Claim 19
Ono (2017/0177239) teaches:
The system of claim 15, wherein calculating the size of the ghost cache comprises incorporating a safety factor into the size of the ghost cache. P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes during the first write processing (period of time), and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total is 90% (safety factor) or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0078 the first writing processing occurs until a predetermined number of write commands are issued by access device 200. The examiner notes “safety factor” is not explicitly defined in the specification, and is being interpreted to mean any factor/ratio involved with the calculation of the size of the ghost cache

Claim 20
Atkisson (2012/0221774) teaches:
The system of claim 15, wherein the specified time interval is a specified amount of time after a data element has been demoted from the heterogeneous cache during which at least one access count for the data element is maintained and updated in the ghost cache. P. 0392 membership metadata module 718 stores a timestamp for each block of evicted data, and compares the timestamp to a current time to determine how long ago eviction module 732 evicted the data; P 0393 membership metadata module 718 periodically ages out entries from mapping structure 1100 that are associated with evicted data (i.e. demoted from cache within a time interval)

Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. 
Claim 6 was previously indicated as allowable for the limitation “calculating the size of the ghost cache comprises determining an amount of storage space required to store access counts for each data element” in combination with all other limitations of claim 6 and parent claim 1. However, after further consideration, Atkisson teaches this with its mapping table (analogous to claimed ghost cache). The mapping table stores metadata (e.g. frequency counts, analogous to statistics) and in P. 0338 it is stated the size of the mapping structure is monitored. It is obvious that in order to monitor the size of the mapping structure, the size of the mapping structure would be determined. Further, Atkisson keeps track of the number of bytes of a packet containing metadata (P. 0144-145), where the metadata is eventually stored to a structure like the mapping structure. It would be obvious to a person of ordinary skill in the art the functions of Atkisson could determine the size of the mapping structure in bytes, where the mapping structure stores metadata for data in the cache 102. Because the claim is not specific on how the size of the ghost cache would be calculated and simply states the result, the amount of space to store access counts for each data element, the functions of Atkisson teach the broadest reasonable interpretation of the claim.

Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133